 

Case 18-22582-jra Doc 40 Filed 12/28/18 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION
IN RE:
Aress Wilson Jr.,
Debtor(s) Case No.: 18-22582

AGREED IMMATERIAL MODIFICATION
OF PLAN AND ORDER

Comes now debtor, by counsel, Kenneth Fugate, and Paul Chael, Standing Trustee, on
the above-captioned Chapter 13 case, and show the Court that the debtor filed a Chapter 13 plan.

IT IS HEREBY AGREED by and between the debtor and the Trustee that the Plan
should be modified as follows:

Beginning in January 2019, the plan payment shall increase to 1,310.00 to properly fund
the plan. The IRS and IDR shall be paid a priority claim per their proof of claim. General
unsecured claims shall be paid a minimum dividend of $22,260.00. This resolves the trustee’S
objection to confirmation filed on November 29, 2018.

The Court having examined said stipulated modification of the plan, and being duly
advised in the premises finds that said proposed modification does not material change the
treatment of creditors, reduce the dividend to unsecured creditors, extend the time for payment to
unsecured creditors, or affect the feasibility of the plan, and that said proposed Immaterial
Modification should be and is hereby approved Without further notice or opportunity for hearing
by any creditors, and that the holder of any claim or interest that has previously accepted or
rejected the plan, as the case may be, is deemed to have accepted the plan as modified

SO ORDERED.

 

JUDGE, U.S. BANKRUPTCY CGURT

DATE:

 

EXAMINED AND APPROVED:

Kul R. Chael, Trustee, 401 We§t 84"‘ Drive, Suite C, Merrillville, IN 46410

/s/ Kenneth Fugate
Kenneth L. Fugate, Attomey for Debtor, 7225 E. Ridge Road, Hobart, In 46342

 

